19-139
     Singh v. Garland
                                                                                   BIA
                                                                             Zagzoug, IJ
                                                                           A205 937 109
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of December, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            JOHN M. WALKER, JR.,
 9            BARRINGTON D. PARKER,
10            JOSEPH F. BIANCO,
11                 Circuit Judges.
12   _____________________________________
13
14   MANJIT SINGH,
15            Petitioner,
16
17                      v.                                       19-139
18                                                               NAC
19   MERRICK B. GARLAND,
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent. 1
22   _____________________________________
23
24   FOR PETITIONER:                    Richard W. Chen, Esq., New York,
25                                      NY.

     1Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
     Merrick B. Garland is automatically substituted for Attorney General William P.
     Barr.
 1
 2   FOR RESPONDENT:            Brian M. Boynton, Acting Assistant
 3                              Attorney General; Carl McIntyre,
 4                              Assistant   Director;    Robert   D.
 5                              Tennyson, Trial Attorney, Office of
 6                              Immigration   Litigation,     United
 7                              States   Department   of    Justice,
 8                              Washington, DC.

9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA” or “agency”) decision, it

11   is hereby ORDERED, ADJUDGED, AND DECREED that the petition

12   for review is DENIED.

13       Petitioner Manjit Singh, a native and citizen of India,

14   seeks review of a December 17, 2018 decision of the BIA

15   affirming a September 7, 2017 decision of an Immigration Judge

16   (“IJ”) denying Singh’s application for asylum, withholding of

17   removal, and relief under the Convention Against Torture

18   (“CAT”).    In re Manjit Singh, No. A 205 937 109 (B.I.A. Dec.

19   17, 2018), aff’g No. A 205 937 109 (Immigr. Ct. N.Y.C. Sept.

20   7, 2017).     We assume the parties’ familiarity with the

21   underlying facts and procedural history in this case.

22       We have reviewed the IJ’s decision as supplemented by

23   the BIA.    See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

24   Cir. 2005).    The standards of review are well established.

25   See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891

26   F.3d 67, 76 (2d Cir. 2018).    The agency may, “[c]onsidering
                                    2
 1   the totality of the circumstances . . . base a credibility

 2   determination on the demeanor, candor, or responsiveness of

 3   the     applicant,”   the   plausibility       of      his       account,     and

 4   inconsistencies in his statements or between his statements

 5   and     other   evidence,   without      regard        to    whether        those

 6   inconsistencies go “to the heart of the applicant’s claim.”

 7   8 U.S.C. § 1158(b)(1)(B)(iii).           “We defer . . . to an IJ’s

 8   credibility determination unless, from the totality of the

9    circumstances, it is plain that no reasonable fact-finder

10   could make such an adverse credibility ruling.”                    Xiu Xia Lin

11   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

12   Gao, 891 F.3d at 76.

13         Substantial evidence supports the agency’s conclusion

14   that Singh was not credible.            First, the agency identified

15   multiple     inconsistencies      between      Singh’s       credible        fear

16   interview, testimony, and other record evidence regarding

17   aspects of his military service in India, specifically his

18   weapons    training   and   awards,       as    well        as    inconsistent

19   testimony pertaining to his previous travel outside of India.

20   These    inconsistencies    are    reflected      in    the       record,    and

21   Singh’s explanations for them do not compel a different



                                         3
 1   result.    Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir.

 2   2005).

 3        The   agency’s   reliance   on    Singh’s     demeanor   was   also

 4   reasonable, particularly given Singh’s nonresponsive answers

 5   on cross examination.      8 U.S.C. § 1158(b)(1)(B)(iii).             We

 6   give particular   deference      to    an   IJ’s   demeanor    finding.

 7   Majidi, 430 F.3d at 81 n.1; see also Tu Lin v. Gonzales, 446

 8   F.3d 395, 401 (2d Cir. 2006).

 9        Having questioned Singh’s credibility, the IJ reasonably

10   concluded that Singh failed to rehabilitate his testimony

11   with reliable corroborating evidence.              See Biao Yang v.

12   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s

13   failure to corroborate his or her testimony may bear on

14   credibility, because the absence of corroboration in general

15   makes an applicant unable to rehabilitate testimony that has

16   already been called into question.”).         The agency did not err

17   in declining to afford significant weight to letters authored

18   by   interested   individuals         not   available    for     cross-

19   examination.   See Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec.

20   209, 215 (B.I.A. 2010) (finding that unsworn letters from the

21   applicant’s friends and family did not provide substantial

22   support for the applicant’s claims because they were from

                                       4
 1   interested    witnesses   not   subject   to    cross-examination),

 2   overruled on other grounds by Hui Lin Huang v. Holder, 677

 3   F.3d 130, 133–38 (2d Cir. 2012); see also Y.C. v. Holder, 741

 4   F.3d 324, 334 (2d Cir. 2013) (deferring to agency’s decision

 5   to give little weight to letter from applicant’s spouse in

 6   China).    Nor did the agency err in declining to credit medical

 7   documentation     prepared   five    years      after   the   alleged

 8   treatment.    See Y.C., 741 F.3d at 332; Shunfu Li v. Mukasey,

 9   529 F.3d 141, 149 (2d Cir. 2008).

10        Given the inconsistencies, the demeanor finding to which

11   we defer, and the lack of reliable corroboration, the totality

12   of   the     circumstances   supports     the     agency’s    adverse

13   credibility ruling.    See Xiu Xia Lin, 534 F.3d at 167.        This

14   adverse credibility determination is dispositive because all

15   of Singh’s claims relied on his credibility.            See Paul v.

16   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

17        For the foregoing reasons, the petition for review is

18   DENIED.    All pending motions and applications are DENIED and

19   stays VACATED.

20                                   FOR THE COURT:
21                                   Catherine O’Hagan Wolfe,
22                                   Clerk of Court



                                      5